Citation Nr: 0926125	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the marriage between the Veteran and the appellant 
meets the time requirements for the purpose of eligibility 
for Department of Veterans Affairs (VA), Dependency and 
Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1957 
and from May 1957 to May 1975.  He died in May 2005.  The 
appellant is the Veteran's surviving spouse.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the VA 
Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The appellant married the Veteran on May [redacted], 2004, less 
than 1 year before the Veteran's death in May 2005 and 
approximately 30 years after service.

2.  A child was not born of the marriage, nor was a child 
born to the Veteran and the appellant before their marriage.

3.  The evidence does not show that a common law marriage 
existed between the Veteran and the appellant before May [redacted], 
2004.


CONCLUSION OF LAW

The marriage between the Veteran and the appellant does not 
meet the time requirements for the purpose of eligibility for 
VA DIC benefits.  38 U.S.C.A. §§ 101(3), 1304 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.50, 3.52, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility

Governing law provides that DIC benefits and non-service 
connected death pension benefits may be paid to the surviving 
spouse of a veteran if certain requirements are met.  
38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2008).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2008).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Here, the appellant and the Veteran married on May [redacted], 2004, 
approximately 30 years after the Veteran's discharge.  The 
Veteran died on May [redacted], 2005.  The appellant was married to 
the Veteran for less than one year before his death and no 
evidence has been presented to show, nor has it ever been 
contended, that the appellant and the Veteran ever had a 
child together.  Because the appellant was not married to the 
Veteran for more than one year at the time of the Veteran's 
death, their marriage took place approximately 30 years after 
the relevant period of service, and they had no children, the 
Board finds that the appellant is not eligible for DIC 
benefits.

To the extent that it could be argued that the Veteran and 
appellant had a common law marriage before they married in 
May 2004, the Board finds that the evidence is also against 
this claim.  The Board recognizes that the appellant argues 
that she took care of the Veteran for over a year before they 
were married, and that the Veteran's family and friends 
regarded her as his spouse.  The Board notes that the record 
contains statements from the Veteran's friends which note 
that the Veteran and appellant were regarded as man and wife.  

In a June 2005 supporting statement regarding marriage, A. 
W., a friend of the appellant, indicated that the Veteran and 
the appellant referred to themselves as man and wife 
beginning on May [redacted], 2004.  She noted that they had lived 
together since March 2004.  She stated that she was 
acquainted with both parties but knew the appellant better.  
She noted that when the appellant married the Veteran he was 
in good health.  She reported that after the Veteran fell and 
injured himself the appellant stayed home and quit her job to 
take care of him.   

In a June 2005 statement, B. P., the Veteran's niece, 
indicated that she had heard the appellant and the Veteran 
hold themselves out as man and wife since December 2004.  She 
indicated that they had lived together since March 2004.  

The appellant has also submitted various bills and financial 
statements to support her claim that they lived together for 
over one year.  

The Board notes that the appellant and the Veteran resided in 
the state of North Carolina.  As North Carolina law does not 
provide elements of a common law marriage (since it is not 
recognized), the appellant must meet the requirements set 
forth in 38 C.F.R. § 3.205(a)(6): (1) an agreement between 
the parties to be husband and wife at the beginning of their 
cohabitation, (2) cohabitation, (3) holding themselves out as 
married, and (4) generally accepted as such in the 
communities in which they lived.

Although the appellant has maintained that she and the 
Veteran lived together as husband and wife and that others 
regarded them as husband and wife, there is no showing of an 
agreement between the parties to be husband and wife at the 
beginning of their cohabitation.  


The Board accepts that the appellant and the Veteran were 
living together before they were married in May 2004; 
however, neither the statements received from the friends and 
family nor the financial documents submitted by the appellant 
demonstrate that the Veteran and the appellant were known as 
man and wife in the community prior to their marriage.  

As the appellant was not married to the Veteran for more than 
one year at the time of the Veteran's death, their marriage 
took place approximately 30 years after the relevant period 
of service, they had no children, and the elements of a 
common law marriage have not been met, the appellant does not 
qualify for DIC benefits. The Board recognizes that, 
unfortunately, the Veteran died just shortly before the one-
year anniversary of the appellant's marriage to him.  
Although sympathetic to the appellant's contentions, the 
Board is bound to follow the law.  The appellant is not 
eligible for the requested benefit.  In cases such as this, 
where the law is dispositive, the claim must be denied 
because of absence of legal merit or lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2- 2004 (March 9, 2004).


ORDER

Recognition as status as claimant for purposes of 
establishing eligibility for VA DIC benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


